                      1
                           HOLLY S. PARKER (SBN 10181)
                      2    RYAN W. LEARY (SBN 11630)
                           LAXALT & NOMURA, LTD.
                      3    9790 Gateway Drive, Suite 200
                           Reno, Nevada 89521
                      4    Telephone: (775) 322-1170
                           Facsimile: (775) 322-1865
                      5
                           hparker@laxalt-nomura.com
                      6    rleary@laxalt-nomura.com
                           Attorneys for Plaintiff,
                      7    Hartford Fire Insurance Company

                      8
                                                      UNITED STATES DISTRICT COURT
                      9
                                                             DISTRICT OF NEVADA
                     10

                     11    HARTFORD FIRE INSURANCE
                           COMPANY                                           Case No.: 3:18-cv-0432-RCJ-WGC
                     12
                                         Plaintiff,                          STIPULATION AND ORDER TO
                     13                                                      EXTEND DATE BY WHICH
                           v.                                                HARTFORD FIRE INSURANCE
                     14
                                                                             COMPANY SHALL HAVE TO OPPOSE
                     15    LEXINGTON INSURANCE COMPANY                       LEXINGTON INSURANCE
                                                                             COMPANY'S MOTION TO DISMISS
                     16                  Defendant.
                                                                             (FIRST REQUEST)
                     17
                          1+--------------------------------
                     18           Plaintiff Hartford Fire Insurance Company ("Hartford") and Defendant Lexington

                     19    Insurance Company ("Lexington"), by and through their undersigned counsel, stipulate as

                     20    follows:
                     21
                                  Hartford filed an Amended Complaint for Declaratory Relief on December 14, 2018,
                     22
                           naming Lexington as the sole defendant. (ECF No. 18.) Lexington responded to the Amended
                     23
                           Complaint by filing on January 11, 2019, a Motion to Dismiss Hartford's First Amended
                     24

                     25    Complaint. (ECF No. 21.) The current deadline for Hartford to oppose the Motion to Dismiss is

                     26    January 25, 2019.

                     27    II
LAXALT &: NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE
                           II
SUITE 200                                                                1
RENO, NEVADA 89521
                                 Hartford has requested an extension of time to respond until February 8, 2019. Hartford
                      1

                      2   requests this additional time because its counsel has a prearranged vacation scheduled, leaving

                      3   counsel limited time to address Lexington's Motion. A two-week extension will afford Hartford

                      4   adequate time to thoroughly research the current law bearing on the issues raised in Lexington's .
                      5
                          potentially dispositive motion. The Court has not granted any previous extensions.
                      6
                                 IT IS SO STIPULATED.
                      7
                           DATED this 1ih day of January, 2019.                DATED this   17th   day of January, 2019.
                      8

                      9                                                        HEROLD & SAGER

                     10                                                        Is/ Nicholas B. Salerno
                           HOLLY S. P         R (SBN 10181)                    ANDREW D. HEROLD (SBN 7378)
                     11    RYAN W. LEARY (SBN 11630)                           NICHOLAS B. SALERNO (SBN 6118)
                           9790 Gateway Drive, Suite 200                       550 Second Street
                     12    Reno,Nevada 89521                                   Suite 200
                     13    Telephone: (775) 322-1170                           Encinitas, CA 92024
                           Facsimile: (775) 322-1865                           Tel: (760) 487-1047
                     14    hparker@laxalt-nomura.com                           Fax: (760) 487-1064
                           rleary@laxalt-nomura.com                            aherold@heroldsagerlaw.com
                     15                                                        nsalemo@heroldsagerlaw.com
                          KRAMON & GRAHAM, P.A.
                     16
                          Susan M. Hogan                                       Counsel for Defendant Lexington Insurance
                     17   (pro hac vice)                                       Company
                          Beth P. Evans
                     18   (pro hac vice)
                          One South Street, Suite 2600
                     19   Baltimore, Maryland 21202
                     20   Telephone: (410) 752-6030
                          Facsimile: (410) 361-8211
                     21   Email: shogan@kg-law.com
                          Email: bevans@kg-law.com
                     22
                           Counsel for Plaintiff Hartford Fire Insurance
                     23    Company
                     24

                     25                     18
                                 DATED this ___ day of January, 2019.

                     26          IT IS SO ORDERED:
                     27
L.AXALT Be NOMURA,
                                                                       UNITED STATES DISTRICT JUDGE
ATTORNEYS AT LAW
9790 GATEWAY DRIVE
SUITE 200                                                                  2
RENO, NEVADA 89521
